UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 6, 2010 (May 4, 2010) POOL CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-26640 36-3943363 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 109 Northpark Boulevard, Covington, Louisiana 70433-5001 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code 985-892-5521 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. (a)Annual Meeting of Shareholders The Annual Meeting of Shareholders of Pool Corporation was held on May 4, 2010. (b)Voting Results Shareholders elected eight directors to hold office until the next Annual Meeting of Stockholders and until their successors are elected and qualified.The final votes with respect to each director nominee were: Number of Shares For Withheld Broker Non-Votes Andrew W. Code James J. Gaffney George T. Haymaker, Jr. Manuel J. Perez de la Mesa Wilson B. Sexton Harlan F. Seymour Robert C. Sledd John E. Stokely Shareholders ratified the appointment of Ernst & Young LLP, certified public accountants, as our independent registered public accounting firm for the fiscal year ending December31,2010.The final votes were: For Against Abstain Broker Non-Votes 0 Item 7.01 Regulation FD Disclosure. OnMay 6, 2010, Pool Corporation issued the press release included herein as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press release issued by Pool Corporation on May 6, 2010, announcing thevoting results of its annual meeting and the declaration of aquarterly cash dividend. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. POOL CORPORATION By:/s/ Mark W. Joslin Mark W. Joslin Vice President and Chief Financial Officer Dated: May 6, 2010
